Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Romine (US 5,289,778), Mowll (US 4,791,871), Bock (US 2,718,195) and Main (US 2,002,901) disclose dual mode vehicles configured to operate on rails and roadways. Kacere (US 3,905,323) and Reilley (US 2,267,254) disclose vehicles that include outer spherical frame-housings and inner spherical cabins. The prior art of record, taken singly or in combination, do not suggest a dual mode vehicle having the combination of features as recited in instant independent claim 1, wherein the roadway/railway vehicle includes a spherical frame-housing, a left wheel housing, a right wheel housing, a spherical cabin mounted within the spherical frame-housing, and right and left motors mounted to the right and left wheel housings and coupled to road and rail drive systems. It is noted that both Kacere and Reilley teach vehicle bodies including inner and outer spherical members, wherein the outer spherical members in the structures of Kacere and Reilley are necessary to provide tractions. It does not appear to be obvious to one of ordinary skill in the art to modify the structure of Romine, Mowll, Bock or Main to include a vehicle body similar to that of either Kacere and Reilley because the structure of Romine, Mowll, Bock or Main is configured to use a roadway/railway wheel base structure such that an outer spherical frame housing is not required for traction as taught by Kacere or Reilley. Accordingly instant independent claim 1 along with claims 2-16 depending therefrom are considered to be defined over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617